Case 2:20-cv-06953-DSF-E Document 25 Filed 10/05/20 Page 1 of 1 Page ID #:126

                                                                          JS-6



                 UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF CALIFORNIA




   HALMA INVESTMENT                     CV 20-6953 DSF (Ex)
   HOLDINGS LIMITED,
       Plaintiff,
                                        JUDGMENT
                   v.

   JUAN ANTONIO BONEL
   BORSSEN, et al.,
       Defendants.



      The Court having dismissed this action for lack of subject matter
   jurisdiction,

      IT IS ORDERED AND ADJUDGED that Plaintiff take nothing and
   that the action be dismissed without prejudice.



   Date: October 5, 2020               ___________________________
                                       Dale S. Fischer
                                       United States District Judge
